HOOD, Associate Judge.
Appellant was convicted of knowingly having in his possession “numbers slips” in violation of Code, Section 22 — 1502. The Government has confessed error and agrees to a reversal.
 Since public interest prevents shi ft-ing the responsibility for reversal from the appellate court to the prosecuting official, a conviction for crime cannot be set aside on confession of error alone.1 We have, therefore, required that the case be argued and have made a thorough examination of the record.
Appellant was arrested for intoxication and after his arrest certain slips or scraps of paper were found in his possession. On these pieces of paper were written numbers but no dates or names. In the opinion of the arresting officer, the papers were “numbers slips”; but the officer gave no reason for his opinion except that he had observed people writing numbers and had had experience in arresting persons engaged in writing numbers. As to whether the alleged slips were those of a player, a runner or a banker, the officer was not asked and offered no opinion.
It may well be that the papers represented some transaction or step in the numbers game, but the evidence is so far from convincing as to raise a doubt in our minds as to its sufficiency to sustain a conviction. In view of the District Attorney’s confession of error, we resolve the doubt in appellant’s favor.
On other errors assigned by appellant,, but not concurred in by the Government* we express no opinion.
Reversed.

 Parlton v. United States, 64 App.D.C. 169, 75 F.2d 772; Young v. United States, 315 U.S. 257, 62 S.Ct. 510, 86 L.Ed. 832.